                         Case 4:07-cr-00073-JM Document 70 Filed 01/07/21 Page 1 of 2
 AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                          Eastern District of Arkansas

            UNITED STATES OF AMERICA                                  )) JUDGMENT IN A CRIMINAL CASE
                                 v.                                   ) (For Revocation of Probation or Supervised Relea~          iLED
                                                                      )
               DERRICK LAMAR THOMAS                                   )                                             U.S. DISTRICT COURT
                                                                         Case No. 4:07-cr-00073-JM-1 EASTERN DISTRICT ARKANSAS
                                                                      )
                                                                      ) USM No. 24587-009
                                                                      )
                                                                      )
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           _1~2~a_n_d_3_ _ _ _ _ _ of the term of supervision.
D   was found in violation of condition(s) count(s)                                   after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                     Violation Ended
1 - Mandatory                  Unlawful possession of a controlled substance                                          05/15/2014

2 - Standard (7)                 Unlawful use of a controlled substance                                               05/15/2014

3 - Mandatory                    Violation of federal, state, or local law                                            05/19/2014



       The defendant is sentenced as provided in pages 2 through _ _2__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 4274                                                    01/07/2021
                                                                                               Date of Imposition of Judgment
Defendant's Year of Birth:            1980

City and State of Defendant's Residence:                                                             Signature of Judge
Pine Bluff, Arkansas
                                                                              JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                                                   Name and Title of Judge

                                                                               ,J,\c.\
                                                                                  I        l
                                                                                                               Date
                        Case 4:07-cr-00073-JM Document 70 Filed 01/07/21 Page 2 of 2
AO 2450 (Rev. 09/ 19)   Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                  Judgment -   Page   -=2-   of   2
DEFENDANT: DERRICK LAMAR THOMAS
CASE NUMBER: 4:07-cr-00073-JM-1


                                                              IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
TIME SERVED with no term of supervised release to follow




     •   The court makes the following recommendations to the Bureau of Prisons:




     •   The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:
         •    at   _________ •                         a.m.     •     p.m.     on
         •    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                       to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL


                                                                             B y - - - - - - - - - - - - - - - - -- - - - -
                                                                                           DEPUTY UNITED STATES MARSHAL
